AO 472 (Rev. 09/08) Detention Order Pending Trial


                                        UNITED STATES DISTRICT COURT
                                                                      for the

                                                      Eastern District of North Carolina

                        United States of America                         )
                                   v.                                    )
                                                                         )       CaseNo.      7:19-cr-60-1FL
                    MELINDA LORRAINE HALL                                )
                                Defendant                                )

                                              I DETENTION         ORDER PENDING TRIAL

         After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(£), I conclude that these facts
require that the defendant be detained pending trial.
                                                            Part I-Findings of Fact
•   (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(£)(1) and has previously been convicted
          of        •    a federal offense    •     a state or local offense that would have·been a federal offense if federal
               jurisdiction had existed - that is
               •        a crime of violence as defined in, 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
                        for which the prison term is 10 years or more.

               •        an offense for which the maximum sentence is death or life imprisonment.
               •        an offense for which a maximum prison term of ten years or more is prescribed in
                                                                                                                               *
                •       a felony committed after the defendant had been convicted of two or more prior federal offenses
                        described in 18 U.S.C. § 3142(f)(l)(A)-(C), or comparable state or local offenses:
                                                                                                                                                          J
               •        any felony that is not a crime of violence but involves:
                         •   a minor victim
                         •   the possession or use of a firearm or destructive device or any other dangerous weapon
                         •   a failure to register under 18 U.S.C. § 2250
•   (2)        The offense described in finding (1) was committed while the defendant was on release pending trial for a
               federal, state release or local offense.

•   (3)        A period of less than five years has elapsed since the            •   date of conviction         •   the defendant's release
               from prison for the offense described in finding (1 ).
•   (4)        Findings Nos. ( 1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the safety
               of another person or the community. I further find that the defendant has not rebutted this presumption.

                                                            Alternative Findings (A)
•   (1)        There is probable cause to believe that the defendant has committed an offense
                •       for which a maximum prison term of ten years or more is prescribed in
                                                                                                         ---------
                •       under 18 U.S.C. § 924(c).

          *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
          (21 U.S.C. § 951 et seq.); or (c) Section I of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page I of 2

                          Case 7:19-cr-00060-FL Document 36 Filed 06/05/19 Page 1 of 2
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                       Eastern District of North Carolina


•     (2)        The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
                 the defendant's appearance and the safety of the community.

                                                             Alternative Findings (B)
•     (1)        There is a serious risk that the defendant will not appear.
•     (2)        There is a serious risk that the defendant will endanger the safety of another person or the community.




                                          Part II- Statement of the Reasons for Detention
              I find that the testimony and information submitted at the detention hearing establishes by
    _/                •   clear and convincing evidence that            • a preponderance of the evidence that
    lJ1" _i:;a~ed on the defendant's waiver of his/her right to a detention hearing, there is no condition, or combination of conditions, that can
            be imposed which would reasonably assure the defendant's appearance and/or the safety of another person or the community.


 • •        For the reasons indicated below, there is no condition, or combination of conditions, that can be imposed which would reasonably

                                                                               •
            assure the defendant's appearance and/or safety of another person 9r the community.
                 The nature of the charges                                          The lack of stable employme_nt
            D The apparent strength of the government's case                   D The lack of a suitable custodian
            D The indication of substance abuse                                D The fact that the charges arose while on state probation
            D The defendant's crimin~J history                                 D The history of probation revocations
            D Other:
                                                  Part III-Directions Regarding Detention
         The defendant is committed to the custody of the Attorney General or a designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
order ofU nited States Court or on request of an attorney for the Government, the person in charge of the corrections facility
must deliver the defendant to the United States marshal for a court appearance.


Date:


                                                                                        ROBERT B. JONES, JR., USMJ
                                                                                                    Name and Title




              *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
              (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page 2 of 2

                          Case 7:19-cr-00060-FL Document 36 Filed 06/05/19 Page 2 of 2
